Citation Nr: 1759563	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for degenerative disc of lumbar spine with central canal stenosis, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned in September 2017.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  By a March 2004 rating decision, the RO denied the Veteran's claim for service connection for "residual back and sciatic nerve (diagnosed as degenerative disc of lumbar spine with central canal stenosis)"; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's March 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.

4.  The evidence is at least in relative equipoise as to whether the Veteran's degenerative disc disease with central canal stenosis is a result of his service-connected leg length discrepancy. 


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision denying service connection for residual back and sciatic nerve (diagnosed as degenerative disc of lumbar spine with central canal stenosis) is final.  38 U.S.C. §§ 7105 (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2003).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for degenerative disc disease of the lumbar spine with central canal stenosis.  38 U.S.C. §§ 1110, 5108 (2002); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for degenerative disc of lumbar spine with central canal stenosis have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case, the RO, by a decision entered in March 2004, denied the Veteran's claim for service connection for residual back and sciatic nerve (diagnosed as degenerative disc of lumbar spine with central canal stenosis) on grounds that the Veteran's back and sciatic nerve condition was not caused or aggravated by a service-connected disability, or service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2017).  As a result, the RO's decision became final.  38 U.S.C. §§ 7105 (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2003).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  If the new evidence would raise a reasonable possibility of substantiating the claim when considered with the old evidence, it triggers the Secretary's duty to assist by providing a medical opinion.  

Here, the evidence received since the time of the RO's March 2004 rating decision includes a September 2017 opinion from the Veteran's VA physician linking the Veteran's low back pain to his service-connected leg discrepancy disorder, as well as the Veteran's sworn testimony.  This evidence was not before adjudicators when the Veteran's claim was last denied in March 2004, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for the low back disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Turning to the merits of the Veteran's claim, the Board finds, first, that the Veteran has degenerative disc disease of lumbar spine with central canal stenosis.  See December 2003 VA examination report.   

The Veteran is also service connected for a left ankle disability as well as leg length discrepancy condition.   See e.g. August 2015 rating decision. 

Finally, the evidence is at least in equipoise as to a link between the current disability and service-connected leg length discrepancy.  

Weighing in favor of the claim is the September 2017 addendum from the Veteran's VA physician.  The physician, Dr. T.L., indicated that she was documenting for the record that the Veteran's leg length discrepancy was "certainly" a contributing factor to the Veteran's chronic low back pain.  Further, the Veteran's low back pain is linked to the current diagnosis of degenerative disc of lumbar spine.  See January 2001 VA treatment record.  

Weighing against the claim is the December 2003 VA joints examination report in which the VA examiner opined that, at the time, the Veteran's back pain, central canal stenosis, degenerative joint disease, and right sciatic pain were not related to the left ankle condition.  The examiner did not explain the basis of the opinion.   The Veteran also underwent a VA neurological examination in December 2003.  The December 2003 VA neurology examiner determined that the Veteran did not have sciatic nerve dysfunction and explained that the Veteran's pain across the lower back and legs was most likely related to musculoskeletal issues.  The VA neurological examiner did not address whether any of those musculoskeletal issues were related to service-connected disabilities. 

Taking together the January 2001 VA treatment record which attributed the Veteran's low back pain to his degenerative disc disease, and the September 2017 VA treatment record which contained an opinion that the Veteran's leg length discrepancy was a contributing factor to the Veteran's low back pain, the Board resolves doubt and finds that the Veteran's low back disability was a result of his service-connected leg length discrepancy.  In reaching this conclusion, the Board places a high probative value on the September 2017 VA physician's notation that she was issuing the opinion in response to the assertion that there was no documentation in the Veteran's chart noting that the leg length discrepancy contributed to the Veteran's low back pain.  The physician's statement confirms the Veteran's sworn testimony that his physicians had told him that there was such a relationship between his leg length discrepancy and his low back disorder. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2002); 38 C.F.R. § 3.102 (2017).





	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a low back disability is reopened.

Service connection for degenerative disc disease with central canal stenosis is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


